Title: From Alexander Hamilton to Thomas Jefferson, 31 May 1790
From: Hamilton, Alexander
To: Jefferson, Thomas


Treasury Department May 31st. 1790.
Sir

I have the honor to transmit you a copy of a communication from the Auditor, respecting the account of Messrs. Gardoqui, from which it appears that their balance of 10,057 Rials of vellon and 22 maravedies, equal to five hundred and two dollars, eighty five Cents, is admitted by him.
The promised explanations of the other accounts have not yet been transmitted to this office, but may be in the hands of Mr. Viar. Should that be the case, and should they clear up the uncertainties in the accounts to which they relate, the above balance will be discharged without hesitation. If however these explanations have not yet been received by Mr. Viar, and you find him solicitous for the balance abovementioned, I will take arrangements for its discharge.
I have the honor to be &c.
Alexander HamiltonSecretary of the Treasury
